Citation Nr: 1756455	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-04 315		DATE



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, initially claimed as posttraumatic stress disorder (PTSD). 


ORDER

Service connection for an acquired psychiatric disorder is granted.


FINDING OF FACT

The evidence of record reflects that the Veteran's current psychiatric disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from July 1968 to March 1971, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2017.  

The Veteran initially filed a claim for service connection for PTSD.  To better comport with the evidence of record, the Board has recharacterized the claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran underwent a VA examination in January 2014 for his PTSD claim.  The examiner did not diagnose PTSD, however, the examiner did diagnose a trauma-related disorder.  

The examiner opined that the trauma-related disorder diagnosis is related to the trauma the Veteran reported experiencing during service.  The examiner further noted that there is no other history of trauma that would otherwise explain or contribute to the psychiatric symptoms the Veteran displayed and reported.  The Board further notes that the Veteran was stationed in Vietnam from June 1969 to March 1971, serving in the signal corps as a technical controller.  

As the evidence of record reflects a link between the Veteran's current trauma-related disorder and his military service in Vietnam, service connection for an acquired psychiatric disorder is warranted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	The American Legion


Department of Veterans Affairs


